EXHIBIT 10.2




LICENSE AGREEMENT




This License Agreement (“Agreement”) is entered into effective as of August 24,
2012 (the “Effective Date”) by and between Boyd Research, Inc., a California
corporation, and TMD Courses, Inc., a California corporation (collectively,
“Licensor”) and Therapeutic Solutions International, Inc., a Nevada corporation
(“TSOI”) (each a “Party” and collectively, the “Parties”).




The purpose of identifying two Parties as a single “Licensor” is that in the
case of grants of licenses of intellectual property rights, each of the two
Parties so grants (and makes all corresponding agreements) to the extent of its
right, title and interest (if any) in and to such rights; it is understood that
the entire right, title and interest in and to a particular intellectual
property right may well belong to only one of such two Parties.  Unless Boyd
Research, Inc. otherwise designates, all payments to be made by TSOI hereunder
(e.g., Royalties) to “Licensor” shall be made to Boyd Research, Inc.




In connection with a related Master Dispute Resolution Agreement of even date
herewith (“Master Agreement”), and further in connection with the termination
(effectuated in Section 2.1 below) of the Exclusive License Agreement dated
April 1, 2011, as amended on November 1, 2011, between Licensor and TSOI and of
the Exclusive License Agreement dated October 22, 2010, as amended on July 8,
2011, between Licensor and TSOI’s predecessor Splint Decisions, Inc., and for
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:




ARTICLE 1. DEFINITIONS




1.1

“Affiliate” means with respect to a Party, any other party directly or
indirectly controlling, controlled by or under direct, indirect or common
control with, such Party.  For the purposes of this definition, “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Party, whether through the
ownership of voting securities, by agreement with respect to the voting of
securities, by other agreement conferring control over management or policy
decisions, by virtue of the power to control the composition of the board of
directors or managers, or otherwise.  The terms “controlling” and “controlled”
shall have correlative meanings.




1.2

“Core Patents” means  (i) U.S. Patent Number 5,513,656, titled “Intraoral
semi-custom discluder device” and the inventions and specifications described
and claimed therein; (ii) U.S. Patent Number 5,795,150, titled “Intraoral
semi-custom discluder device and method” and the inventions and specifications
described and claimed therein; (iii) U.S. Patent Number 6,666,212, titled
“Intraoral discluder device and method for preventing migraine and tension
headaches and temporomandibular disorders” and the inventions and specifications
described and claimed therein; (iv) U.S. Patent Number Re 43,459, titled
“Intraoral discluder device and method for preventing migraine and tension
headaches and temporomandibular disorders” and the inventions and specifications
described and claimed therein; and (v) all parents, continuations,
continuations-in-part, divisions, extensions, re-examinations and reissues of
all of the foregoing.




1.3

“Core Counterparts” means all foreign counterparts of the Core Patents, and all
parents, continuations, continuations-in-part, divisions, extensions,
re-examinations and reissues of such foreign counterparts.




1.4

“Cover” (including variations thereof such as “Covered,” “Coverage,” or
“Covering”) means that the manufacture, use, importation or sale of the product
to which such term is being applied would infringe a Valid Claim of an
applicable patent in the absence of a grant of rights under such patent.  The
determination of whether an item is Covered by a Valid Claim shall be made on a
country-by-country basis.




1.5

“Escrow Agreement” shall have the meaning set forth in Section 4.2(c).




1.6

“Estimated Minimum Royalties” shall have the meaning set forth in the Escrow
Agreement.





1




--------------------------------------------------------------------------------




1.7

“Existing Products” means the intraoral device products marketed by TSOI as of
the Effective Date of this Agreement, specifically: (i) standard NTI tension
suppression system devices, (ii) standard NTI tension suppression system wide
devices, (iii) NTI tension suppression system lower devices, (iv) NTI tension
suppression system lower wide devices, (v) NTI tension suppression system upper
devices and (vi) NTI tension suppression system auxiliary slider (aka opposing
slider) devices.  “Existing Products” also includes, but only when the context
is in reference to activities in the Foreign Channel of Trade,
laboratory-produced products identified as NTI tss Plus or Clench Sleep
Inhibitor devices.    Provided, that a product that would be within such
definition of an Existing Product but only for the fact that it is made from a
material other than Lexan 144R-112 or Clear 450® thermoplastic material shall
also be considered to be an Existing Product, and a product that would be within
such definition of an Existing Product but only for the fact that it is produced
from a new mold which seeks, as near as may be, to replicate an Existing
Product’s form shall also be considered to be an Existing Product.




1.8

“Field of Use” means commercialization of diagnostic and therapeutic intraoral
devices and/or components thereof; provided that, within the United States, the
Field of Use specifically excludes the sale of Keller Products and the sale of
Licensed Products in the Keller Channel of Trade.  




1.9

“Foreign Channel of Trade” means sale, directly or through distributors and or
laboratories licensed or otherwise authorized by TSOI and which in any event are
located outside the United States, of Existing Products to and toward licensed
dental professionals and licensed medical professionals who are outside the
United States; this excludes, for example, direct-to-consumer sales.  (However,
for avoidance of doubt, the parties confirm that marketing to non-US consumers
is allowed.)  




1.10

“Foreign Laboratory Products” means products which would (but for the fact that
they are neither manufactured within nor sold to customers within the United
States) be within the definition of Keller Products.




1.11

“Keller Channel of Trade” means the manufacture and sale by dental laboratories
of Keller Products to dentists, all in the United States.  




1.12

“Keller Field of Use” means, within the dental field in the United States,
commercialization of Keller Products to or toward licensed United States dental
professionals.




1.13

“Keller Products” means those products within the definition set forth in
Section 2.5 of the Restatement of Master License Agreement for NTI Plus Network
effective April 1, 2008 between Keller Laboratories, Inc. and NTI-TSS, Inc.,
which in general consist of certain semi-custom intraoral discluder devices that
are manufactured and sold by dental laboratories, in each case, on order
pursuant to diagnosis, measurement and prescriptions issued by licensed
dentists, and expressly limited to such products manufactured within and sold
for use within the United States.




1.14

“Know-How” means (if any) all United States and worldwide know-how, trade
secrets, inventions, data, processes, techniques, procedures, devices, methods,
formulas, protocols and information, copyrights, works and rights of authorship,
mask works and  mask work rights, moral rights, database rights, and all other
intellectual and industrial property rights related thereto, all to the extent
each of the following is true of them: (a) owned by or under the control of the
Licensor as of the Effective Date and (b) actually provided to TSOI before the
Effective Date of this Agreement, and (c)  which are not covered by the Licensed
US Patent Rights or the Licensed Foreign Counterparts, but (d) which are
necessary or useful for the manufacture, assembly, sale, installation, testing
or repair of any Existing Product, and (e) which have not fallen, by virtue of
deliberately being delivered by Licensor to third parties in the ordinary course
of business without obligation of confidentiality, into the public domain.  For
the avoidance of doubt, Know-How specifically excludes all patents or patent
applications (other than the Licensed US Patent Rights or the Licensed Foreign
Counterparts) owned or controlled by Licensor and any patentable subject matter
therein.




1.15

“Licensed Foreign Counterparts” means the Core Counterparts and the ‘303
Counterparts.    




1.16

“Licensed Marks” means only the word “NTI TSS” and the logo therefor pursuant to
Licensor’s United States Trademark Registrations No. 2,761,739 and 2,761,740
respectively, and Licensor’s common law rights solely to the word “NTI TSS” for
neuromuscular suppression device for the prevention of migraine pain and
associated chronic tension-type headaches, bruxism, and temporomandibular joint
syndrome.  




1.17

“Licensed Products” means (a) for products sold in the US Channel of Trade, any
products which are Existing Products or are made, used, sold or otherwise
commercialized using any Know-How (but expressly excluding for avoidance of
doubt, Keller Products) (b) for products sold in the Foreign Channel of Trade,
any products which are Existing Products or are made, used, sold or otherwise
commercialized using any Know-How, and (c) for products sold in the Foreign
Channel of Trade, any products which are Foreign Laboratory Products or are
made, used, sold or otherwise commercialized using any Know-How.





2




--------------------------------------------------------------------------------




1.18

“Licensed US Patent Rights” means, collectively, the Core Patents and the ‘303
Patent.  




1.19

“Net Sales” means the gross amount invoiced by TSOI and its Affiliates to direct
(non-Affiliate) purchasers of Licensed Products or TSOI Merchandise, less:




(a)

Reasonable and customary trade, quantity and cash discounts allowed;




(b)

Rebates, chargebacks, retroactive price adjustments, and any other reasonable
allowances which effectively reduce the net selling price (other than such which
have already diminished the gross amount invoiced) (not to exceed, in the
aggregate with the discounts in clause (a) above, five percent (5%) of the total
gross amounts invoiced to all direct purchasers in any calendar year);




(c)

Licensed Product and TSOI Merchandise returns and allowances;




(d)

Shipping, handling, freight, postage, insurance and transportation charges, but
all only to the extent included as a separate line item in the gross amount
invoiced; and




(e)

Any tax imposed on the sale, delivery or use of the Licensed Product or TSOI
Merchandise, including, without limitation, sales, use, excise or value added
taxes and customs and duties, but all only to the extent included as a separate
line item (e.g., “taxes”) in the gross amount invoiced.  




Notwithstanding the foregoing, amounts invoiced by TSOI and its Affiliates for
sales of Licensed Products and TSOI Merchandise among TSOI and its Affiliates
for resale shall not be included in the computation of Net Sales.   




1.20

“Royalties” or “Royalty” means those royalty payments due to Licensor by TSOI
pursuant to Section 4.1 below.  




1.21

“Sublicensable” means that sublicenses may be granted to the following persons
and no others and to the following limited extent only and subject to the terms
and limitations set forth in this Agreement:  (a) for the Foreign Channel of
Trade, to laboratories to make, have made, use, import, offer for sale, sell and
have sold Foreign Laboratory Products, under an agreement directly with TSOI,
and (b) for the Foreign Channel of Trade, to distributors to use, import, offer
for sale, sell and have sold Existing Products, under an agreement directly with
TSOI, and (c) for the Foreign Channel of Trade, to entities which are Affiliates
of TSOI and under agreement directly with TSOI, provided that such sublicense
under this item (c) shall terminate no later than the date such entity ceases to
be an Affiliate of TSOI.




1.22

“’303 Patent” means (i) U.S. Patent Application Number 13/029,303, titled
“Method and apparatus for diagnosing temporomandibular disorders” and the
inventions and specifications described and claimed therein; (ii) any issued
U.S. letters patent arising therefrom; and (iii) any parents, continuations,
continuations-in-part, divisions, extensions, re-examinations and reissues of
all of the foregoing.




1.23

“’303 Counterparts” means all foreign counterparts of the ‘303 Patent, and all
parents, continuations, continuations-in-part, divisions, extensions,
re-examinations and reissues of such foreign counterparts




1.24

“TSOI Marks” means any proprietary marks used by TSOI to designate an Existing
Product, other than a Licensed Mark.




1.25

“TSOI Merchandise” means collectively all units of products sold to customers in
a bundle or in conjunction with any of the Licensed Products or units of
products which are sold to customers specifically for use with the Licensed
Products and/or which bear the Licensed Marks, as contemplated herein.  Without
limitation, “TSOI Merchandise” includes glow boxes.




1.26

“United States” means the 50 states and the District of Columbia.




1.27

“US Channel of Trade” means sale of Existing Products directly to licensed
United States dental professionals and licensed United States medical
professionals; this excludes, for example, direct-to-consumer sales.
 Notwithstanding anything herein to the contrary, commercialization of Keller
Products in the Keller Channel of Trade is expressly excluded from the US
Channel of Trade.





3




--------------------------------------------------------------------------------




1.28

“Valid Claim” means a claim in any unexpired, issued patent which has not been
irrevocably abandoned or held to be invalid or unenforceable by a non-appealed
or unappealable decision of a court or other authority of competent
jurisdiction, which is not admitted to be invalid through disclaimer or
dedication to the public, and which Covers the Licensed Product.




ARTICLE 2. PRIOR AGREEMENTS




2.1

Termination of Prior Agreements.  All prior license agreements between Licensor
(or James P. Boyd), on the one hand, and TSOI or any of TSOI’s predecessors in
interest, on the other hand, including, but not limited to, the Exclusive
License Agreement dated April 1, 2011, as amended on November 1, 2011, between
Licensor and TSOI, the Exclusive License Agreement between Licensor and Splint
Decisions, Inc., dated October 22, 2010, as amended, and the Exclusive License
(if any) between Licensor and Splint Decisions, Inc. which provided sublicenses
to certain pending and provisional patent applications owned by James P. Boyd,
specifically, patent applications titled: “A multi-diagnostic, multi-therapeutic
one-step mouthpiece system;” “An OTC anti-clenching migraine diagnosing device;”
“An external ear canal neural stimulator;” “Adaptable dental-retained flat plane
mouthpiece and method of retention;” and “Polycaprolacetone modification of a
pre-existing bruxism device,” are hereby terminated.




2.2

Continuation of Provisions.  The Parties recognize that, under the Master
Agreement, they are giving general releases which inherently release any and all
obligations which may have otherwise survived the termination of the agreements
identified in Section 2.1 above (the “Prior Agreements”).  Notwithstanding the
foregoing, the Parties agree that the Royalty provisions of this Agreement shall
be deemed applicable to all sales of products made under the Prior Agreements in
July 2012 (i.e., 30% Royalties on the July 2012 Net Sales amount shall be
payable on August 30, 2012).  (It is understood that the 30% Royalties for such
month are payable only under this Agreement and 30% royalties shall not also be
payable for such month under the Prior Agreements.)




ARTICLE 3. LICENSE GRANT




3.1

Use of Patents and Know-How.




(a)

Licenses through December 31, 2012




(i)

Licensor hereby grants to TSOI an exclusive (except as provided in Section
3.1(a)(iii) below), Royalty-bearing, non-assignable, Sublicensable license (1)
in the United States under the Core Patents and the Know-How to make, have made,
use, import, offer for sale, sell and have sold Existing Products within the
Field of Use in and for the US Channel of Trade; and (2) outside the United
States under the Core Counterparts and the Know-How to make, have made, use,
import, offer for sale, sell and have sold Existing Products and Foreign
Laboratory Products within the Field of Use in and within the Foreign Channel of
Trade; and  




(ii)

Licensor hereby grants to TSOI a nonexclusive, Royalty-bearing, non-assignable,
Sublicensable license (1) in the United States under the ‘303 Patent and the
Know-How to make, have made, use, import, offer for sale, sell and have sold
Existing Products within the Field of Use in and for the US Channel of Trade;
and (2) outside the United States under the ‘303 Counterparts and the Know-How
to make, have made, use, import, offer for sale, sell and have sold Existing
Products within the Field of Use in and within the Foreign Channel of Trade.




(iii)

Notwithstanding the licenses granted under this Section 3.1(a), Licensor shall
during the period from the execution of this Agreement through 11:59 p.m. PST
December 31, 2012, have the right to make and have made (but not to use, import,
offer for sale, sell and have sold) Existing Products under the Licensed US
Patent Rights and Know-How.




(iv)

All licenses under this Section 3.1(a) shall, unless this Agreement has
previously been terminated as permitted herein, automatically expire and
terminate at 11:59 p.m. PST December 31, 2012, without notice or any other
action required.




(b)

Licenses effective on January 1, 2013




(i)

Licensor hereby grants to TSOI, which grant is only effective beginning at 12:01
a.m. PST on January 1, 2013 and thereafter, a non-exclusive, royalty-free,
fully-paid-up license (1) in the United States to make and have made Existing
Products in the United States under the Licensed US Patent Rights and Know-How
only as required to use, import, offer for sale, sell and have sold Existing
Products within the Field of Use in and for the Foreign Channel of Trade; and
(2) in the United States to sell and offer to sell Existing Products and Foreign
Laboratory Products under the Licensed US Patent Rights and Know-How only within
the Field of Use in and within the Foreign Channel of Trade; and





4




--------------------------------------------------------------------------------




(ii)

Licensor hereby grants to TSOI, which grant is only effective beginning at 12:01
a.m. PST on January 1, 2013 and thereafter, a non-exclusive, royalty-free,
fully-paid-up, Sublicensable license outside the United States under the
Licensed Foreign Counterparts and the Know-How to make, have made, use, import,
offer for sale, sell and have sold Existing Products and Foreign Laboratory
Products within the Field of Use in and within the Foreign Channel of Trade.




(iii)

All licenses under this Section 3.1(b) shall, unless this Agreement is
terminated earlier as permitted herein, automatically come into effect at 12:01
a.m. PST on January 1, 2013, without notice or any other action required, and
shall continue until and if this Agreement is terminated later as permitted
herein.




(iv)

The parties confirm that no license under the Licensed US Patent Rights and
Know-How is granted under this Agreement with regard to the US Channel of Trade
for any period after 11:59 p.m. PST December 31, 2012 and that TSOI shall have
no license to sell, and shall be prohibited from selling, Existing Products to
customers located in the United States after 11:59 p.m. PST December 31, 2012.




(v)

The license under Section 3.1(b)(i)(1) is sublicensable only to no more than two
US contract manufacturers at any one time (e.g., K Mold and one backup contract
manufacturer) for the sole purpose of making Existing Products in the United
States under the Licensed US Patent Rights and Know-How only for offer and sale
of Existing Products within the Field of Use in and for the Foreign Channel of
Trade.  The license under Section 3.1(b)(i)(2) is sublicensable only if and to
the extent that a license or sublicense of Licensed US Patent Rights and/or
Know-How would be necessary for TSOI to engage no more than two US-headquartered
entities whose activities for TSOI are limited to acting as a finder or broker
for the identification/recruitment of foreign distributors for the Field of Use
in and within the Foreign Channel of Trade.




(c)

TSOI acknowledges and agrees that (i) the Licensed US Patent Rights, Licensed
Foreign Counterparts and Know-How are and shall remain the sole property of
Licensor; and (ii) nothing in this Agreement shall convey to TSOI any right of
ownership in the Licensed US Patent Rights, Licensed Foreign Counterparts and
Know-How.




(d)

The Parties confirm that pursuant to Section 8.3, the licenses granted in this
Section shall terminate upon any termination of this Agreement effected in
compliance with Section 8.2.




(e)

The Parties further confirm that the licenses granted in this Section 3.1 may
only be assigned if, and to the extent, permitted pursuant to Section 9.10.  




3.2

Use of Marks through December 31, 2012.

 

(a)

Licensor hereby grants to TSOI an exclusive, royalty-free, fully-paid-up,
non-assignable, Sublicensable license to use the Licensed Marks to market, sell
and have sold Existing Products and TSOI Merchandise within the Field of Use in
and for the US Channel of Trade.  Licensor hereby grants to TSOI an exclusive,
royalty-free, fully-paid-up, non-assignable, Sublicensable license to use the
Licensed Marks to market, sell and have sold Existing Products, Foreign
Laboratory Products and TSOI Merchandise within the Field of Use in and for the
Foreign Channel of Trade. These licenses shall, unless this Agreement has
previously been terminated as permitted herein, automatically expire and
terminate at 11:59 p.m. PST December 31, 2012, without notice or any other
action required




(b)

The Parties further confirm that pursuant to Section 8.3, the licenses granted
in this Section shall terminate upon any earlier termination of this Agreement
effected in compliance with Section 8.2.




(c)

TSOI covenants not to market, sell or have sold any Existing Products in the
Field of Use in the US Channel of Trade under any TSOI Marks or any other marks
(other than the Licensed Marks) before 12:00 a.m. PST January 1, 2013.  It is a
condition of the rights granted under this Agreement that TSOI shall cause all
Licensed Products marketed or sold in the US Channel of Trade before 12:00 a.m.
PST January 1, 2013 to contain the Licensed Marks.




3.3

Use of Marks on and after January 1, 2013.  




(a)

Licensor hereby grants to TSOI a non-exclusive, royalty-free, fully-paid-up,
Sublicensable license to use the Licensed Marks to market, sell and have sold
Existing Products, Foreign Laboratory Products and TSOI Merchandise within the
Field of Use in the Foreign Channel of Trade.  All licenses under this Section
3.3 shall, unless this Agreement has previously been terminated as permitted
herein, automatically expire and terminate at 11:58 p.m. PST December 31, 2013,
without notice or any other action required.  








5




--------------------------------------------------------------------------------



(b)

The Parties further confirm that pursuant to Section 8.3, the licenses granted
in this Section shall terminate upon any earlier termination of this Agreement
effected in compliance with Section 8.2.




(c)

The Parties further confirm that the licenses granted in this Section 3.3 may
only be assigned if, and to the extent, permitted pursuant to Section 9.10.  




3.4

Use of Licensed Marks

.

(a)

If any Licensed Products and TSOI Merchandise do contain Licensed Marks, TSOI
shall determine the placement of such Licensed Marks within such Licensed
Products and TSOI Merchandise subject to the input and approval of Licensor,
which shall not be unreasonably withheld or delayed.

 

(b)

TSOI acknowledges and agrees that (i) the Licensed Marks are and shall remain
the sole property of Licensor; (b) nothing in this Agreement shall convey to
TSOI any right of ownership in the Licensed Marks; (c) TSOI shall not in any
manner take any action that would impair the value of, or goodwill associated
with, the Licensed Marks.    




(c)

TSOI shall obtain prior approval of Licensor before TSOI’s use of the Licensed
Marks with any Licensed Products and TSOI Merchandise, which shall not be
unreasonably withheld or delayed; provided however, Licensor hereby consents to
the use of the Licensed Marks with the Existing Licensed Products and TSOI
Merchandise in a form substantially similar as currently used by TSOI.  




3.5

Restrictions Regarding Licensed Marks.




(a)

TSOI agrees that it will never use the Licensed Marks or any confusingly similar
name or mark in connection with the marketing, sale or distribution of (i) any
products outside of the Field of Use, and/or (ii) any other products or services
except for the Existing Products and TSOI Merchandise as permitted herein.   

 

(b)

TSOI shall not use the Licensed Marks, Licensor’s name or any confusingly
similar name as its corporate name or the name of its business entity, or as a
formal “dba” or fictitious business name.




3.6

Protection of Licensor’s Rights regarding Licensed Marks and Licensed US Patent
Rights and Licensed Foreign Counterparts.  TSOI shall not challenge or otherwise
contest (a) the validity, ownership or enforceability of the Licensed US Patent
Rights, the Licensed Foreign Counterparts or the Licensed Marks; (b) any of
Licensor’s current or subsequent registrations or applications for registration
of the Licensed US Patent Rights, the Licensed Foreign Counterparts or the
Licensed Marks; or (c) Licensor’s exclusive right to own and register the
Licensed US Patent Rights, the Licensed Foreign Counterparts or the Licensed
Marks.  TSOI shall not directly or indirectly apply for or attempt to register
for itself or others the Licensed Marks or any similar logos

.

3.7

Patent Marking.  TSOI agrees that with respect to each package of Licensed
Product sold in a given country, TSOI shall comply with the customary patent
marking laws and practices of such country as to the applicable Licensed US
Patent Rights or Licensed Foreign Counterparts, as the case may be

.

3.8

Patents Failsafe.  Licensor represents to TSOI that Licensor does not own or
control any patents (other than the Licensed US Patent Rights and the Licensed
Foreign Counterparts) that Cover any of the Existing Products or Foreign
Laboratory Products and that Licensor does not own or control any patent
applications (other than the Licensed US Patent Rights and the Licensed Foreign
Counterparts) that if issued would Cover any of the Existing Products or Foreign
Laboratory Products; and the Parties agree that if any such patents or patent
applications exist on the date of this Agreement or if patents issue on any such
patent applications existing on the date of this Agreement (including any
parent, continuations, continuations-in-part, divisions, extensions,
re-examinations and reissues), they shall to the extent of their Coverage of
Existing Products or Foreign Laboratory Products be included in the definition
of Licensed US Patent Rights or the definition of Licensed Foreign Counterparts,
as the case may be.




3.9

TSOI Acknowledgement of Licensed Patent Rights.  TSOI hereby acknowledges and
agrees that the Existing Products presently being manufactured by TSOI in the
United States are manufactured using Licensed US Patent Rights and/or Know-How
by means of the licenses in this Agreement.





6




--------------------------------------------------------------------------------




ARTICLE 4. FINANCIAL TERMS




4.1

Royalties.  




(a)

Subject to Section 4.1(b) below, TSOI shall pay to Licensor, as Royalties, 30%
of Net Sales which are attributable to the period ending at 11:59 p.m. PST on
December 31, 2012, according to generally accepted accounting principles as
applied in the United States.




(b)

Should no Licensed Foreign Counterparts exist with respect to a particular
country, the Royalties with respect to the affected country shall be reduced by
30% of the amount otherwise due under Section 4.1(a).  The Parties agree that
the above reduction reflects the value in such country of lack of patent rights
relative to the other Know-How and Licensed Marks being licensed hereunder.




4.2

Royalty Payments.  




(a)

Royalties shall be paid to Licensor (i) on or before the 30th day after the end
of each calendar month, and (ii) and, if later, on or before the 30th day
following the effective date of any termination of this Agreement, covering the
last month during which termination of this Agreement took place.  




(b)

Whenever any payment hereunder shall be stated to be due on a day which is not a
business day, such payment shall be made on the immediately succeeding business
day.




(c)

Subject to subsections (d), (e) and (f) of this Section 4.2, the Parties agree
that payments of Estimated Minimum Royalties to Chicago Title Company, as escrow
agent, pursuant to an Escrow Agreement of even date herewith among James P.
Boyd, TSOI and Chicago Title Company (the “Escrow Agreement”), shall be deemed
to be payments of Royalties when and as so delivered to escrow, just as if TSOI
had on the same day delivered the same amount to Licensor directly.




(d)

Notwithstanding Section 4.2(c), in the event Royalties due for a month exceed
the Estimated Minimum Royalties amount for such month, TSOI shall timely pay the
entire amount of the Royalties due hereunder by timely paying the Estimated
Minimum Royalties amount to the escrow agent and also timely paying the excess
directly to Licensor.




(e)

The Parties acknowledge that due to the Estimated Minimum Royalties regime or
for any other reason, the aggregate amount actually paid by TSOI for Royalties
for Net Sales attributable to the months of July through December 2012,
inclusive, may be less than the actual Royalties calculated pursuant to Section
4.1.  In such event, TSOI shall “true up” any underpayment by paying the
underpaid amount to Licensor on or before the 30th day of the month immediately
following the month in which such Royalties were earned (without deduction or
setoff of any kind).  The Parties further acknowledge that the Estimated Minimum
Royalties are the minimum Royalties payable under this Section 4.2 and in no
event shall Licensor be required to “true up” any excess payment of Estimated
Minimum Royalties over the actual Royalties calculated pursuant to Section 4.1.




(f)

This Section shall not be construed to deprive Licensor of any rights or
remedies Licensor may have under this Agreement in respect of any failure by
TSOI to pay timely all Royalties as and when due under this Agreement.




4.3

Late Payments.  Should TSOI fail to make any payment when due under this
Agreement, said delinquent payment will accrue interest beginning on the due
date thereof, calculated at the annual rate of the sum of (a) 200 basis points
(2%) plus (b) the prime interest rate quoted by The Wall Street Journal on the
date said payment is due, the interest being compounded on the last day of each
calendar month, provided, however, that in no event will said annual interest
rate exceed the maximum legal interest rate for corporations.




4.4

Royalty Statements.  TSOI shall provide Licensor, accompanying each payment of
Royalties, a statement reporting Net Sales for the applicable month and the
calculation of the Royalty due to Licensor (“Royalty Statement”).  The
calculation of Net Sales for such calendar month shall also include the total
quantities of Licensed Product and TSOI Merchandise, itemized by sku or, where a
single Licensed Product or TSOI Merchandise model (having the same features) is
sold under different skus to differentiate non-functional characteristics,
itemized by grouping of skus under the same Licensed Product or TSOI
Merchandise, as the case may be, model (having the same features), and with
respect to each sku or grouping, as the case may be, the total quantities of
Licensed Product and TSOI Merchandise sold.  

 

4.5

Currency.  All payments to Licensor shall be in United States Dollars.








7




--------------------------------------------------------------------------------




4.6

Books and Records. TSOI agrees that it will keep through December 31, 2015
correct and complete books and records regarding Net Sales through December 31,
2012. Such books and records shall be in sufficient detail to establish the
accuracy of Royalty Statements sent to Licensor by TSOI. Licensor shall have the
right to engage independent certified public accountants from a nationally
recognized accounting firm to audit at reasonable times (but not more than once
during any calendar year), and upon reasonable advance notice to TSOI, through
December 31, 2015, such books and records.  Any such audit shall be paid for by
Licensor. In the event that the audit shows that TSOI has under-reported Net
Sales and/or underpaid Royalties then TSOI shall within 25 days after receipt of
the audit report pay to Licensor the indicated deficiency in the Royalty payment
and should such audit show that TSOI has under-reported Net Sales and/or
underpaid Royalties by 300 basis points (3%) or more for any period, then TSOI
shall additionally along with the payment of the deficiency in the Royalty
payment reimburse Licensor for the cost of the audit.  In the event TSOI uses
distributors to sell Licensed Products and TSOI Merchandise within the Field of
Use, then TSOI shall ensure that such distributors are contractually obligated
under similar terms as set forth in this Section 4.6 and Licensor’s audit rights
shall also apply to such distributors’ books and records.




ARTICLE 5. PATENT PROSECUTION




5.1

Prosecution.  




(a)

Licensor shall be solely responsible for, at its own expense and in its sole
discretion, prosecuting and maintaining the Licensed US Patent Rights.  Licensor
has no obligation to TSOI to prosecute or maintain such patents and patent
applications, except that Licensor shall use reasonable commercial efforts to
maintain the Licensed US Patents through December 31, 2012.




(b)

Licensor shall have the initial right (but not the obligation) to prosecute and
maintain any and all Licensed Foreign Counterparts.  TSOI shall reimburse
Licensor, within 30 days of the date of Licensor’s invoice setting forth such
costs and expenses, for 50% of the documented out-of-pocket costs and expenses
of prosecuting and maintaining (after the Effective Date) Licensed Foreign
Counterparts under this subsection (b).  Licensor has no obligation to TSOI to
prosecute or maintain the Licensed Foreign Counterparts, but shall, in a timely
manner, keep TSOI apprised of what Licensor is doing (and not doing) in regard
to prosecuting and maintaining the Licensed Foreign Counterparts.




(c)

If Licensor has not, by the 60th day before the deadline date for taking a
relevant Licensed Foreign Counterpart prosecution or maintenance action, taken
such relevant Licensed Foreign Counterpart prosecution or maintenance action,
then within such 60 days TSOI shall have the right (but not the obligation) to
give written notice to Licensor that TSOI is taking over the prosecution and
maintenance of such Licensed Foreign Counterpart and thereupon and thereafter
TSOI shall have the sole right (but not the obligation) to prosecute and
maintain such Licensed Foreign Counterpart.  BR shall reimburse TSOI, within 30
days of the date of TSOI’s invoice setting forth such costs and expenses, for
50% of the documented out-of-pocket costs and expenses of prosecuting and
maintaining Licensed Foreign Counterparts under this subsection (c).  If TSOI
takes over the prosecution and maintenance of a Licensed Foreign Counterpart
under this subsection (c), Licensor shall have no further right to prosecute and
maintain such Licensed Foreign Counterpart.




(d)

Licensor shall within 30 days of the date of TSOI’s invoice setting forth such
costs and expenses reimburse TSOI for 50% of the documented out-of-pocket costs
and expenses incurred after July 1, 2012 but before the Effective Date for
filing national stage applications (as directed by Licensor) with respect to PCT
Patent Application Number US2011/025290.  If TSOI has accrued but not paid such
out-of-pocket costs and expenses incurred after July 1, 2012 but before the
Effective Date, then Licensor shall pay them, subject to later reimbursement
(within 30 days of the date of Licensor’s invoice setting forth such costs and
expenses) from TSOI for 50% of such out-of-pocket costs and expenses as
contemplated by subsection (b).  




(e)

Licensor shall within 30 days of the date of TSOI’s invoice setting forth such
costs and expenses reimburse TSOI for 100% of the documented out-of-pocket costs
and expenses incurred after July 1, 2012 but before the Effective Date for
filing national stage applications (as directed by Licensor) with respect to PCT
Patent Application Number US2011/024231.  If TSOI has accrued but not paid such
out-of-pocket costs and expenses incurred after July 1, 2012 but before the
Effective Date, then Licensor shall pay them.




5.2

Cooperation.  Each Party shall reasonably cooperate with the
prosecuting/maintaining Party in connection with its prosecution and maintenance
activities at the prosecuting Party’s request and expense, including by making
scientists and scientific records reasonably available to the
prosecuting/maintaining Party.  









8




--------------------------------------------------------------------------------

ARTICLE 6. INFRINGEMENT




6.1

Infringement by Third Parties.




(a)

Each Party shall promptly notify the other Parties in writing of any actual or
threatened infringement, misappropriation or other violation by a Third Party of
(i) during the period ending at 11:59 p.m. PST on December 31, 2012, any
Licensed US Patent Rights, and (ii) during the term of this Agreement, any
Licensed Foreign Counterparts (collectively, “Third Party Infringement”) of
which it becomes aware.




(b)

If the Third Party Infringement is in the United States, BR shall have the sole
right (but not the obligation), at its own expense, to initiate and control any
action to enforce the Licensed US Patent Rights against such Third Party
Infringement and may name TSOI as a party plaintiff solely to the extent
required to maintain standing, provided, however, BR shall reimburse TSOI for
any costs or court damages incurred by TSOI as a direct result of such naming.
 Any recoveries resulting from an action under this subsection (b) (including
any recoveries resulting from settlement) shall be for the sole benefit of
Licensor.  




(c)

If the Third Party Infringement is outside the United States, BR shall have the
initial right (but not the obligation) to initiate and control any action to
enforce the Licensed Foreign Counterparts against such Third Party Infringement
and may name TSOI as a party plaintiff solely to the extent required to maintain
standing, provided, however, BR shall reimburse TSOI for any such costs or court
damages incurred by TSOI as a direct result of such naming.  Before commencing
an action, BR and TSOI shall consult with each other and give consideration to
the other Party’s recommendations regarding the proposed action.  TSOI shall
reimburse BR for 50% of the documented out-of-pocket costs and expenses of an
action under this subsection (c).  Any recoveries resulting from an action under
this subsection (c) (including any recoveries resulting from settlement) shall,
after reimbursing BR and TSOI for the documented out-of-pocket costs and
expenses of the action under this subsection (c), be 50% for the benefit of
Licensor and 50% for the benefit of TSOI.

 

(d)

If the Third Party Infringement is outside the United States and BR does not
obtain agreement from the alleged infringer to desist or fails to initiate an
infringement action within:  (i) 60 days following receipt of notice of the
alleged infringement (120 days if BR is in active negotiations with such
infringer), or (ii) 30 days before the expiration date for filing such actions,
whichever comes first, TSOI shall have the right (but not the obligation) to
initiate and control an action to enforce the Licensed Foreign Counterparts
against such Third Party Infringement at its sole expense and may name BR as a
party plaintiff solely to the extent required to maintain standing; provided,
however, TSOI shall reimburse BR for any costs or court damages incurred by BR
as a direct result of such naming.  Before commencing an action, BR and TSOI
shall consult with each other and give consideration to the other Party’s
recommendations regarding the proposed action.  If TSOI initiates an action
under this subsection (d), Licensor shall have no further right to initiate an
action under Section 6.1(c) with respect to such Third Party Infringement and,
during the period in which TSOI maintains such action under this subsection (d),
Licensor shall not enter into a license of the Licensed Foreign Counterparts to
such alleged infringer.  TSOI shall keep BR reasonably informed of all material
developments in any action instituted under this subsection (d).  TSOI shall
give BR timely notice of any proposed settlement of any such action instituted
by TSOI under this subsection (d) and shall not, without the prior written
consent of BR, enter into any settlement that would:  (i) adversely affect the
validity, enforceability or scope of any of the Licensed Foreign Counterparts,
(ii) give rise to liability of BR or its Affiliates, (iii) admit
non-infringement of any Licensed Foreign Counterparts, or (iv) otherwise impair
BR’s rights in any Licensed Foreign Counterparts or under this Agreement.  Any
recoveries resulting from an action under this subsection (d) (including any
recoveries resulting from settlement) shall be for the sole benefit of TSOI.




6.2

Cooperation.  Each Party will reasonably cooperate with the others in Third
Party Infringement litigation proceedings instituted hereunder but at the
expense of the Party who initiated the action.




ARTICLE 7. LIMITATION OF RIGHTS AND ALLOCATION OF RISKS




7.1

Field Limitations.  TSOI shall not knowingly sell Licensed Products to any
prospective purchaser outside the Field of Use, or (through December 31, 2012)
within neither US Channel of Trade nor the Foreign Channel of Trade, or (from
and after January 1, 2013) outside the Foreign Channel of Trade.  TSOI shall not
knowingly sell any Licensed Products or parts thereof in the Keller Channel of
Trade.








9




--------------------------------------------------------------------------------




7.2

Rights Reserved.  Notwithstanding anything to the contrary herein, all rights
not specifically granted in the licenses herein to TSOI shall be reserved and
remain always with Licensor.  The licenses granted hereunder shall not be
construed to confer any rights, other than those affirmatively granted as set
forth herein, to TSOI by implication, estoppel or otherwise as to any technology
not specifically set forth in this Agreement.  Without limitation, the Parties
confirm that the licenses hereunder of the Licensed US Patent Rights and the
Licensed Foreign Counterparts are only for Existing Products and Foreign
Laboratory Products, and not for any new products that might be Covered by
Licensed US Patent Rights and/or the Licensed Foreign Counterparts.  The Parties
further confirm that Licensor has no obligation to license to TSOI, or to allow
TSOI to use, any current or future Licensor intellectual property, except as
expressly set forth herein.




7.3

Total Splint System.  The Parties confirm that the Total Splint System devices
are excluded from the definition of Existing Products, and that Licensor has no
license hereunder under US Patent Application No. 13/024,180 or
PCT/US2011/024231 or any other foreign counterpart thereof.




7.4

Limitation of Liability.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NO
PARTY SHALL BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR
EXEMPLARY DAMAGES, WHETHER FORESEEABLE OR NOT, LOSS OF GOODWILL OR PROFITS, OR
LOST BUSINESS HOWEVER CHARACTERIZED, ARISING UNDER THIS AGREEMENT.  




7.5

Disclaimer of Warranties.  LICENSOR HEREBY DISCLAIMS ALL GUARANTEES AND
WARRANTIES, EXPRESS OR IMPLIED WITH RESPECT TO THE LICENSED U.S. PATENT RIGHTS,
LICENSED FOREIGN COUNTERPARTS AND LICENSED MARKS




ARTICLE 8. TERM AND TERMINATION




8.1

Term.  The term of this Agreement shall commence on the Effective Date and shall
continue until terminated as permitted below.




8.2

Termination by Licensor.  




(a)

TSOI shall be deemed to be in default under this Agreement in the event (i) TSOI
fails to timely pay to Licensor any Royalties hereunder (or fails to pay any
amounts required by Section 3 of the Escrow Agreement by the respective
deadlines set forth in such Section 3); (ii) TSOI materially breaches any other
material provision of this Agreement; (iii) TSOI materially breaches any
material provision of the Master Agreement; (iv) TSOI files a petition in
bankruptcy, has a petition filed against it regarding bankruptcy which is not
dismissed within 60 days, is adjudicated bankrupt, or makes any assignment for
the benefit of creditors that has a material adverse affect on TSOI’s ability to
perform under this Agreement; and/or (v) TSOI ceases to operate or continuously
engage in business.  In the event of a default as defined in this Section
8.2(a), Licensor shall notify TSOI in writing of such default and require TSOI
to cure such default, within 15 days of the date of such notice for any defaults
under (i) above; or within 30 days of the date of such notice for defaults under
(ii) or (iii) above.  If TSOI fails to cure such default within the applicable
cure period, Licensor shall have the right to immediately terminate this
Agreement.  Any default under (iv) or (v) above shall be deemed non-curable and
termination shall be immediate upon Licensor’s notice.




(b)

Licensor shall be permitted to terminate this Agreement, upon written notice to
TSOI, in the event that TSOI fails to cure, within 30 days after written demand
to cure, any violation of its obligations hereunder which violation (together
with any previous violations) materially endangers the general enforceability of
the Licensed US Patent Rights in the United States.




8.3

Effect of Termination.  Upon termination of this Agreement, (a) all licenses
granted hereunder shall automatically terminate; provided that TSOI shall be
permitted to continue selling its existing inventory of Licensed Products and
TSOI Merchandise as provided below in Section 8.4; and (b) neither Party shall
be released from any liability that accrued before the date of termination.
Sections 3.5, 3.6, 6.2, 8.2(b), 8.3 and 8.4 and all Sections under Articles 2,
4, 7 and 9 shall survive the termination of this Agreement.




8.4

Limited Right to Sell Inventory.  Upon the termination of this Agreement TSOI
shall have the right to sell and distribute its remaining inventory of Licensed
Products and TSOI Merchandise and/or complete and distribute its work in process
of Licensed Products and TSOI Merchandise which existed as of the date of
termination for a period of 90 days.  TSOI, however, shall not manufacture or
produce any more Licensed Products or TSOI Merchandise except for work in
process that existed before the termination date.  








10




--------------------------------------------------------------------------------




ARTICLE 9. MISCELLANEOUS




9.1

Relationship of Parties.  Each of the Parties hereto is an independent
contractor and nothing in this Agreement is intended or shall be deemed to
constitute a partnership, agency, employer-employee or joint venture
relationship between or among any of the Parties.  Except as is expressly set
forth in the indemnification (settlement) Section of the Master Agreement, no
Party shall have the right to, and each Party agrees not to purport to, incur
any debts or make any commitments or contracts for any other Party.  




9.2

Entire Agreement.  This Agreement (together with the Master Agreement)
constitutes the entire agreement among and/or between the Parties regarding the
subject matter hereof (and thereof), and supersedes all prior or contemporaneous
negotiations, arrangements, commitments, understandings or agreements, whether
oral or written, regarding the subject matter hereof and thereof.  The Parties
acknowledge and agree that no promises or representations were made to them
concerning the subject matter of this Agreement (or of the Master Agreement)
which do not appear written herein or therein.  The Parties further acknowledge
and agree that parol evidence is not needed to interpret the intent of the
Parties.




9.3

Amendment.  This Agreement cannot be modified or amended except by a writing
signed by all Parties affected by any such modification or amendment.




9.4

Waiver.  No waiver of any breach of a term, provision or condition of this
Agreement shall be deemed to have been made by any Party unless such waiver is
addressed in writing and signed by that Party.  The failure of a Party to insist
upon the strict performance of any of the terms, provisions or conditions of
this Agreement shall not be construed as a waiver.  A waiver shall, unless
expressly stated to the contrary, not be a continuing waiver of the same or of
any of other of the Party’s rights or remedies against any other Party.




9.5

Governing Law.  This Agreement shall be governed by, and interpreted and
enforced under, the laws of the State of California, without application of its
conflicts or choice of law rules.  Subject to Section 9.21, all Parties
irrevocably submit to the exclusive jurisdiction of the state and federal courts
located in San Diego County, California for any action or proceeding regarding
this Agreement, and all Parties waive any right to object to the exclusive
jurisdiction or venue of the courts located in San Diego County, California or
to assert that such courts are an inconvenient forum.




9.6

Remedies Cumulative.  All rights and remedies conferred herein shall be
cumulative and in addition to all of the rights and remedies available to each
Party at law, in equity or otherwise.  Any enumeration of a Party’s rights and
remedies in this Agreement is not intended to be exclusive.  The rights of any
Party under this Agreement may be exercised from time to time, singularly or in
combination, and the exercise of one or more such rights shall not be deemed to
be a waiver of any one or more of the others.




9.7

Equitable Relief.  Each Party recognizes that the covenants and agreements
herein and their continued performance as set forth in this Agreement are
necessary and critical to protect the legitimate interests of the other Parties,
that the other Parties would not have entered into this Agreement in the absence
of such covenants and agreements and the assurance of continued performance as
set forth in this Agreement, and that a Party’s breach or threatened breach of
such covenants and agreements shall cause the opposed Party(ies) irreparable
harm and significant injury, the amount of which will be extremely difficult to
estimate and ascertain, thus, making any remedy at law or in damages inadequate.
 Therefore, each Party agrees that each other Party shall be entitled to
specific performance, an order restraining any breach or threatened breach of
such sections of this Agreement, and any other equitable relief (including but
not limited to interim injunctive relief), without the necessity of posting of
any bond or security.  This right shall be in addition to any other remedy
available to such other Party at law or in equity.




9.8

Attorneys’ Fees.  In the event a dispute arises regarding the interpretation or
enforcement of this Agreement (including without limitation in any arbitration
under Section 9.21), the prevailing Party shall be entitled to recover its
reasonable attorneys’ fees and expenses incurred in addition to any other relief
to which it is entitled.  








11




--------------------------------------------------------------------------------




9.9

Notice.  All notices, requests or other communications to a Party under this
Agreement shall be in writing, and shall be sent to the Party at the address set
forth below in this Section (or such other address as he/it shall designate by
written notice given to the other Parties pursuant to this Section), and shall
be deemed to have been duly given on the earliest of the date actually received,
the same day if sent by email, the business day following dispatch if sent by
hand courier or overnight air courier service with next day delivery, or three
days after mailing if sent by first class, registered or certified mail, return
receipt requested; provided, that each Party may change its address for notice,
by written notice given pursuant to this Section.




If to any person constituting Licensor:

7060 Via del Charro [to be used only for notices sent by hand courier or
overnight air courier service]

P.O. Box 2145 [to be used only for notices sent by first class, registered or
certified mail]

Rancho Santa Fe, California 92067-2145

Attn:  James P. Boyd

Email: jimboyddds@gmail.com




If to TSOI:

4093 Oceanside Blvd., Suite B

Oceanside, California 92056

Attn:  President

Email:  timdixon@therapeuticsolutionsint.com




9.10

Assignment.  No Party may assign its rights hereto, except the Parties may
assign their rights and obligations under this Agreement to any successor entity
in a Change-in-Control Transaction; provided, however, that the Party (if still
in existence) and such successor shall be jointly and severally obligated,
responsible and liable for the performance of the obligations hereunder,
regardless of any such assignment.  Subject to the foregoing, this Agreement
shall inure to the benefit of and be binding upon the Parties and their
respective heirs, legatees, personal representatives, executors, administrators,
successors and assigns.  For purposes of this Agreement, “Change-in-Control
Transaction” shall mean a sale of the outstanding equity securities or of the
assets of the Party pursuant to which a party or parties acquire (i) a majority
of the outstanding equity securities of the Party (whether by merger,
consolidation, sale or transfer or otherwise), or (ii) all or substantially all
of the Party’s assets pertaining to its Existing Products/Foreign Laboratory
Products business.




9.11

Third Party Beneficiaries.  The terms and provisions of this Agreement are
intended solely for the benefit of each Party hereto and their respective heirs,
legatees, personal representatives, executors, administrators, successors or
assigns and it is not the intention of the Parties to confer third-party
beneficiary rights upon any other person.




9.12

Further Assurances.  The Parties hereby covenant and agree to, without the
necessity of any further consideration, execute, acknowledge and deliver any and
all such other documents and take any such other action as may be reasonably
necessary or appropriate to effectuate or more perfectly evidence the intent of
this Agreement.




9.13

Severability.  This Agreement is severable.  If any provision of this Agreement
is determined by a final and binding court or arbitration judgment to be
invalid, illegal or unenforceable to any extent, such provision shall not be not
affected or impaired up to the limits of such invalidity, illegality or
unenforceability; the validity, legality and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired in any way; and
the Parties agree to negotiate in good faith to replace such invalid, illegal
and unenforceable provision (or portion of provision) with a valid, legal and
enforceable provision that achieves, to the greatest lawful extent under this
Agreement, the economic, business and other purposes of such invalid, illegal or
unenforceable provision (or portion of provision).  This Agreement shall not be
invalidated by any future determination that any or all of the Licensed US
Patent Rights and/or Licensed Foreign Counterparts have expired or been
invalidated.




9.14

Force Majeure.  No Party shall be liable for failure to perform, or delay in the
performance of, its obligations under this Agreement (other than payment
obligations) when such failure or delay is caused by an event of force majeure.
 For purposes of this Agreement, an event of force majeure means any event or
circumstance beyond the reasonable control of the affected Party and not
reasonably preventable using industry standard practices, including but not
limited to, war, insurrection, riot, fire, flood or other unusual weather
condition, explosion, act of God, peril of the sea, sabotage, accident, embargo,
act of governmental authority, compliance with governmental order on national
defense requirements, or inability due to general industry wide shortages to
obtain fuel, power, raw materials, labor or transportation facilities.  If, due
to any event of force majeure, any Party shall be unable to fulfill its
obligations under this Agreement (other than payment obligations), the affected
Party shall immediately notify the other Parties of such inability and of the
period during which such inability is expected to continue, shall use reasonable
commercial efforts to cure and remedy such non-performance and the time for
performance shall be extended for a number of days equal to the duration of the
force majeure, and the Parties shall meet promptly to seek to establish a
mutually acceptable workaround plan and determine an equitable solution to the
effects of such event.





12




--------------------------------------------------------------------------------




9.15

Authority.  The individuals executing this Agreement on behalf of BR, TMD and
TSOI represent and warrant that they have the authority from their respective
governing bodies to enter into this Agreement and to bind their respective
companies to all the terms and conditions of this Agreement.




9.16

Time.  Time is of the essence as to each provision of this Agreement.




9.17

Construction.  The language used in this Agreement is the language chosen by the
Parties to express their mutual intent, and no provision of this Agreement shall
be interpreted for or against any Party because that Party or its attorney
drafted the provision.  Any reference in this Agreement to an Article, Section,
subsection, paragraph, clause or Exhibit shall be deemed to be a reference to an
Article, Section, subsection, paragraph, clause or Exhibit, of or to, as the
case may be, this Agreement, unless otherwise indicated.  Unless the context of
this Agreement otherwise requires, (a) words of any gender include each other
gender, (b) words such as “herein”, “hereof”, and “hereunder” refer to this
Agreement as a whole and not merely to the particular provision in which such
words appear, (c) words using the singular shall include the plural, and vice
versa, and (d) the words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “but not limited to”, “without limitation”, “inter
alia” or words of similar import.




9.18

Captions.  The captions of the Articles, Sections and subsections in this
Agreement are for convenience only and shall not be used to interpret the
provisions of this Agreement.




9.19

Counterparts.  This Agreement may be executed and delivered in counterparts
(facsimile and electronic transmission included), each of which shall constitute
an original document, but all of which shall together constitute one and the
same instrument.




9.20

Compliance With Export Regulations.  TSOI shall, in connection with the
manufacture, handling, marketing, sale, distribution and use of Licensed
Products, comply with all applicable United States import/export restrictions,
laws, rules and regulations.




9.21

Arbitration.

Section 36.20 of the Master Agreement is incorporated herein by reference.




9.22

Perfection of Licensor Rights.  To the extent that any of the Licensed US Patent
Rights or Licensed Foreign Counterparts are not owned of record by Licensor as
of the date of this Agreement, the Parties acknowledge that James P. Boyd has
agreed, in the Master Agreement, to reasonably cooperate in the assignment of
them to Licensor forthwith.  The Parties further agree that as of the date of
this Agreement, Licensor is the equitable owner of all the Licensed US Patent
Rights and Licensed Foreign Counterparts and that the licenses thereof stated to
be granted to TSOI by Licensor under this Agreement shall be effective at the
times stated in this Agreement, notwithstanding any temporary delay in
assignment of ownership of record thereof to Licensor as contemplated by the
Master Agreement.

 [Remainder of page intentionally left blank; signature page to follow.]








13




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this License Agreement on and as
of the Effective Date.







BOYD RESEARCH, INC.










By: /s/ James P. Boyd                                                   




Name: James P. Boyd                                                   




Title: CEO                                                                    

THERAPEUTIC SOLUTIONS INTERNATIONAL, INC.







By: /s/ Tim G. Dixon                                                    




Name: Tim G. Dixon                                                    




Title: President                                                              




TMD COURSES, INC.







By: /s/ James P. Boyd                                                   




Name: James P. Boyd                                                   




Title: CEO                                                                    

















14


